UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-2796 Name of Registrant: Putnam High Yield Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam High Yield Trust One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 08/31/2006 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant : Putnam High Yield Trust Adelphia Communications Corp. Ticker Security ID: Meeting Date Meeting Status ADELQ CUSIP9 006848BD6 11/27/2006 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE PLAN Mgmt For Compass Minerals International Inc Ticker Security ID: Meeting Date Meeting Status CMP CUSIP9 20451N101 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Angelo Brisimitzakis Mgmt For For For 1.2 Elect Timothy Snider Mgmt For For For 2 Ratification of Auditor Mgmt For For For Delta Air Lines Inc Ticker Security ID: Meeting Date Meeting Status DALRQ CUSIP9 247361YG7 04/09/2007 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE PLAN Mgmt For 2 OPT OUT OF THE RELEASE Mgmt For PROVISIONS 3 U.S. CITIZEN Mgmt For Jarden Corp. Ticker Security ID: Meeting Date Meeting Status JAH CUSIP9 471109108 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ian G. H. Ashken Mgmt For For For 1.2 Elect Richard Molen Mgmt For For For Elect Charles Kaye Mgmt For For For 2 Ratification of Auditor Mgmt For For For Owens Corning Ticker Security ID: Meeting Date Meeting Status OWENQ CUSIP9 69073FAB9 09/01/2006 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PLAN OF REORGANIZATION Mgmt For 2 RELEASED PARTIES ELECTION Mgmt Against Playtex Products Inc Ticker Security ID: Meeting Date Meeting Status PYX CUSIP9 72813P100 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neil DeFeo Mgmt For For For Elect Herbert Baum Mgmt For For For Elect Michael Eisenson Mgmt For For For Elect Ronald Gordon Mgmt For For For Elect R. Jeffrey Harris Mgmt For For For Elect C. Merrifield Mgmt For For For Elect Susan Nowakowski Mgmt For For For Elect Maureen Tart-Bezer Mgmt For For For Elect Douglas Wheat Mgmt For For For Elect Nick White Mgmt For For For 2 Ratification of Auditor Mgmt For For For Pride International Inc Ticker Security ID: Meeting Date Meeting Status PDE CUSIP9 74153Q102 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Brown Mgmt For Withhold Against Elect Kenneth Burke Mgmt For Withhold Against Elect Archie Dunham Mgmt For Withhold Against Elect Francis Kalman Mgmt For Withhold Against Elect Ralph McBride Mgmt For Withhold Against Elect Louis Raspino Mgmt For Withhold Against Elect David Robson Mgmt For Withhold Against 2 APPROVAL OF THE COMPANY'S Mgmt For For For 2007 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Samsonite Corp. Ticker Security ID: Meeting Date Meeting Status SAMC CUSIP9 79604V105 09/19/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Melissa Wong Bethell Mgmt For For For Elect Marcello Bottoli Mgmt For For For Elect Charles J. Philippin Mgmt For For For Elect Ferdinando Grimaldi Quartieri Mgmt For For For Elect Antony P. Ressler Mgmt For For For Elect Lee P. Sienna Mgmt For For For Elect Jeffrey B. Schwartz Mgmt For For For Elect Donald L. Triggs Mgmt For For For Elect Richard T. Warner Mgmt For For For USA Mobility Inc Ticker Security ID: Meeting Date Meeting Status Cusip 90341G103 08/09/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director David Abrams Mgmt For For For Elect Director James V. Continenza Mgmt For For For 1.3 Elect Director Nicholas A. Gallopo Mgmt For For For 1.4 Elect Director Vincent D. Kelly Mgmt For For For 1.5 Elect Director Brian O'Reilly Mgmt For For For 1.6 Elect Director Matthew Oristano Mgmt For For For 1.7 Elect Director Samme L. Thompson Mgmt For For For 1.8 Elect Director Royce Yudkoff Mgmt For For For WHX Corp. Ticker Security ID: Meeting Date Meeting Status WHX CUSIP9 929248508 06/21/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Warren Lichtenstein Mgmt For TNA NA 1.2 Elect Jack Howard Mgmt For TNA NA 1.3 Elect Glen Kassan Mgmt For TNA NA 1.4 Elect Louis Klein, Jr. Mgmt For TNA NA 1.5 Elect Daniel Murphy, Jr. Mgmt For TNA NA 1.6 Elect John Quicke Mgmt For TNA NA 1.7 Elect Joshua Schechter Mgmt For TNA NA 1.8 Elect Garen Smith Mgmt For TNA NA 2 Increase in Authorized Common Mgmt For TNA NA Stock 3 2007 Incentive Stock Plan Mgmt For TNA NA 4 Ratification of Auditor Mgmt For TNA NA Williams Companies Inc Ticker Security ID: Meeting Date Meeting Status WMB CUSIP9 969457100 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For KATHLEEN B. COOPER. 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM R. GRANBERRY. 3 ELECTION OF DIRECTOR: Mgmt For For For CHARLES M. LILLIS. 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM G. LOWRIE. 5 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS AUDITORS FOR 2007. 6 APPROVAL OF THE WILLIAMS Mgmt For For For COMPANIES, INC. 2007 INCENTIVE PLAN. 7 APPROVAL OF THE WILLIAMS Mgmt For For For COMPANIES, INC. 2007 EMPLOYEE STOCK PURCHASE PLAN. Fund Name : Putnam Managed High Yield Trust Putnam Managed High Yield Trust merged into Putnam High Yield Trust on October 30, 2006. Adelphia Communications Corp. Ticker Security ID: Meeting Date Meeting Status ADELQ CUSIP9 006848BD6 11/27/2006 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE PLAN Mgmt For Compass Minerals International Inc Ticker Security ID: Meeting Date Meeting Status CMP CUSIP9 20451N101 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Angelo Brisimitzakis Mgmt For For For 1.2 Elect Timothy Snider Mgmt For For For 2 Ratification of Auditor Mgmt For For For Delta Air Lines Inc Ticker Security ID: Meeting Date Meeting Status DALRQ CUSIP9 247361YG7 04/09/2007 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE PLAN Mgmt For 2 OPT OUT OF THE RELEASE Mgmt For PROVISIONS 3 U.S. CITIZEN Mgmt For Jarden Corp. Ticker Security ID: Meeting Date Meeting Status JAH CUSIP9 471109108 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ian G. H. Ashken Mgmt For For For Elect Richard Molen Mgmt For For For Elect Charles Kaye Mgmt For For For 2 Ratification of Auditor Mgmt For For For Owens Corning Ticker Security ID: Meeting Date Meeting Status OWENQ CUSIP9 69073FAB9 09/01/2006 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PLAN OF REORGANIZATION Mgmt For 2 RELEASED PARTIES ELECTION Mgmt Against Playtex Products Inc Ticker Security ID: Meeting Date Meeting Status PYX CUSIP9 72813P100 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neil DeFeo Mgmt For For For Elect Herbert Baum Mgmt For For For Elect Michael Eisenson Mgmt For For For Elect Ronald Gordon Mgmt For For For Elect R. Jeffrey Harris Mgmt For For For Elect C. Merrifield Mgmt For For For Elect Susan Nowakowski Mgmt For For For Elect Maureen Tart-Bezer Mgmt For For For Elect Douglas Wheat Mgmt For For For Elect Nick White Mgmt For For For 2 Ratification of Auditor Mgmt For For For Pride International Inc Ticker Security ID: Meeting Date Meeting Status PDE CUSIP9 74153Q102 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Brown Mgmt For Withhold Against Elect Kenneth Burke Mgmt For Withhold Against Elect Archie Dunham Mgmt For Withhold Against Elect Francis Kalman Mgmt For Withhold Against Elect Ralph McBride Mgmt For Withhold Against Elect Louis Raspino Mgmt For Withhold Against Elect David Robson Mgmt For Withhold Against 2 APPROVAL OF THE COMPANY'S Mgmt For For For 2007 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Samsonite Corp. Ticker Security ID: Meeting Date Meeting Status SAMC CUSIP9 79604V105 09/19/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Melissa Wong Bethell Mgmt For For For Elect Marcello Bottoli Mgmt For For For Elect Charles J. Philippin Mgmt For For For Elect Ferdinando Grimaldi Quartieri Mgmt For For For Elect Antony P. Ressler Mgmt For For For Elect Lee P. Sienna Mgmt For For For Elect Jeffrey B. Schwartz Mgmt For For For Elect Donald L. Triggs Mgmt For For For Elect Richard T. Warner Mgmt For For For USA Mobility Inc Ticker Security ID: Meeting Date Meeting Status Cusip 90341G103 08/09/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director David Abrams Mgmt For For For Elect Director James V. Continenza Mgmt For For For Elect Director Nicholas A. Gallopo Mgmt For For For Elect Director Vincent D. Kelly Mgmt For For For Elect Director Brian O'Reilly Mgmt For For For Elect Director Matthew Oristano Mgmt For For For Elect Director Samme L. Thompson Mgmt For For For Elect Director Royce Yudkoff Mgmt For For For WHX Corp. Ticker Security ID: Meeting Date Meeting Status WHX CUSIP9 929248508 06/21/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Lichtenstein Mgmt For TNA NA Elect Jack Howard Mgmt For TNA NA Elect Glen Kassan Mgmt For TNA NA Elect Louis Klein, Jr. Mgmt For TNA NA Elect Daniel Murphy, Jr. Mgmt For TNA NA Elect John Quicke Mgmt For TNA NA Elect Joshua Schechter Mgmt For TNA NA Elect Garen Smith Mgmt For TNA NA 2 Increase in Authorized Common Mgmt For TNA NA Stock 3 2007 Incentive Stock Plan Mgmt For TNA NA 4 Ratification of Auditor Mgmt For TNA NA Williams Companies Inc Ticker Security ID: Meeting Date Meeting Status WMB CUSIP9 969457100 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For KATHLEEN B. COOPER. 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM R. GRANBERRY. 3 ELECTION OF DIRECTOR: Mgmt For For For CHARLES M. LILLIS. 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM G. LOWRIE. 5 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS AUDITORS FOR 6 APPROVAL OF THE WILLIAMS Mgmt For For For COMPANIES, INC. 2007 INCENTIVE PLAN. 7 APPROVAL OF THE WILLIAMS Mgmt For For For COMPANIES, INC. 2007 EMPLOYEE STOCK PURCHASE PLAN. Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam High Yield Trust By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
